Citation Nr: 1605232	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to February 4, 2014, and in excess of 20 percent from February 4, 2014, forward for a low back disability to include lumbar spasms, status post low back injury.

2. Entitlement to a separate evaluation in excess of 10 percent for right leg sciatica associated with service-connected lumbar spasms, status post low back injury.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2003 to August 2007. These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2010 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The April 2010 rating decision evaluated the Veteran's low back disability as 10 percent disabling, and the April 2011 rating decision granted a separate 10 percent rating for the Veteran's right leg sciatica.

The RO granted an increased rating of 20 percent for the Veteran's low back disability in a February 2014 rating decision, effective February 4, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In August 2013 the Board remanded this matter for further development of the Veteran's claims for entitlement to an increased rating for his service-connected lower back disability, for entitlement to an increased rating for his associated service-connected right leg sciatica disability, and for entitlement to an increased initial rating for posttraumatic stress disorder (PTSD). Pursuant to that remand, in May 2014 the RO provided the Veteran with a Statement of the Case (SOC) on the issue of entitlement to an increased initial rating for PTSD, but the Veteran did not properly appeal the claim for an increased initial rating for PTSD. Therefore, that claim is not before the Board. As will be discussed in more detail below, however, the Veteran's claims for entitlement to increased ratings for his service-connected low back disability and his associated service-connected right leg sciatica disability, are properly before the Board again. 

In October 2011 the Veteran notified the Board that he did not wish to have a hearing, and requested that his appeal be directly submitted to the Board for a decision. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. In this case, the Board notes that at the September 2010 VA examination, the Veteran indicated that he believes his service-connected low back disability renders him unemployable. Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Prior to February 4, 2014, the Veteran's low back disability was manifested by lumbar spasms, post status low back injury, degenerative disc disease, forward flexion to 70 degrees, a combined range of motion of 195 and 200, pain on movement, spasms, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, favorable or unfavorable ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes.

2. From February 4, 2014, forward, the Veteran's low back disability was manifested by post status low back injury, degenerative disc disease, forward flexion to 60 degrees, a combined range of motion of at least 200 degrees, no pain on movement, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

3. Throughout the period on appeal, the Veteran's service-connected right leg sciatica disability is manifested by mild radiating pain, numbing and tingling, intermittent paraesthesias; resulting in mild paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a low back disability prior to February 4, 2014, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 5003 (2015).

2. The criteria for an increased rating in excess of 20 percent for a low back disability from February 4, 2014, forward have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 5003 (2015).

3. The criteria for a rating in excess of 10 percent for right leg sciatica disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a). The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As this appeal arises from the Veteran's disagreement with the rating following the grant of service connection for low back disability and right leg sciatica disability, no additional notice is required regarding this downstream element of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, all relevant documentation has been secured. VA has received significant VA and private medical documentation related to the claims. There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2010, September 2010, and February 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Furthermore, the examinations addressed the appropriate criteria pursuant to the Diagnostic Code (DC). The Board finds the examination reports to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for the low back disability and right leg sciatica claims. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied. VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 


II. Compliance with Stegall

As noted in the Introduction, in August 2013 the Board previously remanded these claims for further development. 

In accordance with the remand instructions, VA has obtained the Veteran's VA treatment records, to include Orlando VA Medical Center and Tampa VA Medical Center records from April 2009 to February 2014. Such records have been appropriately associated with the Veteran's electronic claims file.

In compliance with the remand, the Veteran was afforded an appropriate VA examination in February 2014. The VA examiner reviewed the claims file and provided a medical opinion, outlining the Veteran's current level of severity of impairment resulting from his service-connected low back disability and his associated service-connected right leg sciatica disability. The VA examiner performed the specific range of motion testing, and provided examination on the Veteran's functional loss due to pain.

As directed by the remand, the RO readjudicated the claim, given that the benefits requested by the Veteran were not granted in full, the RO provided a February 2014 Supplemental Statement of the Case (SSOC).

Last, as discussed in the Introduction, in accordance with the remand instructions, the RO provided the Veteran with an SOC on the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD in May 2014. However, the Veteran did not properly appeal this claim, and therefore, this claim is not before the Board.

The Board acknowledges that the VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his service-connected low back and right leg sciatica disability. The Board will address the low back claim, followed by the sciatica claim. 

A. Low Back Disability

The Veteran's low back disability is rated under DC 5243, covering degenerative arthritis of the spine. All spine disabilities covered by DC 5235 to 5243 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate DC. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.

The Board must also consider whether DC 5003 might serve as a basis for an increased rating in this case. The RO rated the Veteran's low back disability under both DC 5243 and DC 5003. DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. A rating of 20 percent requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

The Veteran contends he is entitled to an initial rating in excess of 10 percent prior to February 4, 2014, and in excess of 20 percent from February 4, 2014, forward for his low back disability. For the purposes of clarity, the Board will first address the period prior to February 4, 2014, followed by the period thereafter.

For the period prior to February 4, 2014, the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent for a low back disability is warranted. The Veteran has indicated that he experiences pain and has a decreased range of motion, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran has consistently reported that he has tight intermittent spasms that are severe at times and prevent him from tying his shoes. Id. 

The Veteran was provided with a VA examination in March 2010. The examiner noted that the Veteran had forward flexion to 70 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees. Combined range of motion was 195 degrees. The examiner noted pain on movement, but also found that there was no further limitation due to weakness, fatigability, or lack of endurance after repetitive use. The examiner noted spasms to be present, but also noted the Veteran's gait to be normal and indicated there was no evidence of gibbus, kyphosis, lordosis, flattening, scoliosis, reverse lordosis flattening or ankylosis. 

The Veteran was also provided with a VA examination in September 2010. The examiner noted that the Veteran had forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees. Combined range of motion was 210 degrees. The examiner noted pain on movement, but also found that there was no further limitation due to weakness, fatigability, or lack of endurance after repetitive use. The examiner noted spasms and guarding to be present, but also noted the Veteran's gait to be normal and indicated there was no evidence of gibbus, kyphosis, lordosis, flattening, scoliosis, reverse lordosis flattening or ankylosis.  

Furthermore, private treatment record from Dr. P.Y, D.C., dated July 2010 notes the Veteran's low back pain. Dr. P.Y. conducted some specific range of motion testing, with the Veteran's true lumbar flexion measuring 20 degrees, extension of the lumbar spine measuring 5 degrees, straight leg raise on the right involved is positive at 30 degrees, and leg raise on the non-involved left is positive for right sciatic pain at 35 degrees.

VA treatment records prior to February 4, 2014, repeatedly indicate that the Veteran has had back pain since lifting heavy objects in service, and that he has experienced spasms with pain down the front of his leg and sharp pain. He noted that he is in pain when he lifts, sits, and stands. However, these VA treatment records do not contain specific range of motion testing. VA treatment records are silent for any indication that the Veteran has an abnormal gait or abnormal spinal contours as a result of spasms or guarding. 

Although the Board acknowledges the results of Dr. P.Y., the Board notes that the results of this private examination are not consistent with the two VA examination results of record that took place both before and after the July 2010 private examination. Significantly, the March 2010 and September 2010 VA examinations measured range of motion, with results indicating similar levels of severity vastly different from the July 2010 examination. Therefore, the Board believes the interim examination is not indicative of the Veteran's overall level of disability during the time period in question.  Based on this evidence, the preponderance of the evidence is against a finding that the Veteran's low back disability prior to February 4, 2014, more nearly approximated the level of severity contemplated by a rating greater than 10 percent. The objective measurements contained in the VA and private medical examinations do not rise to the level of limitation contemplated by a 20 percent rating. A rating of 20 percent, as previously noted, requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees. In this case, the Veteran's specific motion testing resulted in measurements that do not warrant a 20 percent rating, for the forward flexion measured 0 to 70 degrees, and the combined range of motion measured 195 and 200 degrees. 

Furthermore, while spasm or guarding severe enough to result in abnormal gait or spinal contour warrants a 20 percent rating, the preponderance of the medical evidence is against a finding that the Veteran's low back disability is manifested by such symptoms. While the Veteran suffers from spasms and guarding, the record does not indicate that any abnormal spinal contours or an altered gait resulted from the spasms or guarding. The March 2010 and September 2010 VA examiners found no evidence of abnormal spinal contours or gait, and VA treatment records are silent for any indication of altered gait or abnormal spinal contour. Thus, in light of the medical evidence of record as a whole, the Board finds that the preponderance of the evidence is against a finding that the Veteran's spams result in an abnormal gait or abnormal spinal contour as contemplated by a 20 percent rating. 

Therefore, based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that, for the period prior to February 4, 2014, the Veteran's low back disability more nearly approximated the level of severity contemplated by a higher rating of 20 percent for degenerative arthritis of the lumbar spine. 38 C.F.R. §§ 4.7, 4.71a, DC 5243.

In evaluating the Veteran's current level of disability for the period prior to February 4, 2014, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the March 2010 and July 2010 VA examiners noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiner considered the Veteran's description of his symptoms. In addition, no private examiner has made findings in this respect. As such, the Board finds that any contentions the Veteran has concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiners. 38 C.F.R. §§ 4.40, 4.45. Instead, the Board notes that the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different diagnostic codes can be applied for the period prior to February 4, 2014. Both the March 2010 and September 2010 examiners do not indicate that the Veteran has IVDS. Additionally, none of the treatment records, VA or private, indicate that the Veteran has at any point experienced acute signs and symptoms requiring physician prescribed bed rest and physician treatment. See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1. Finally, the Veteran has not alleged that he has at any point been prescribed bed rest for his low back disability. Id. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least one week but less than two weeks is not warranted. Id.

The Board also considers whether DC 5003 might serve as a basis for an increased rating in this case. The RO rated the Veteran's low back disability under both DC 5243 and DC 5003 because of evidence of degenerative disc disease. In February 2010, private radiologist, Dr. A.B., D.O., Diplomat, American Board of Radiology, performed an MRI X-ray and found that the Veteran has mild to moderate degenerative disc disease. X-ray revealed mild to moderate degenerative disc disease at L5-S1 and to a lesser degree at L4-5, with borderline diffuse congenital narrowing of the lumbar spine canal. While the X-ray evidences degenerative disc disease, the record does not indicate occasional incapacitating exacerbations prior to February 4, 2014, and thus, a rating of 20 percent disabling is not warranted under DC 5003. See 38 C.F.R. § 4.71a; DC 5003. Therefore, the Veteran's low back disability remains rated at 10 percent disabling even when applying DC 5003. 

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable DC. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's right leg sciatica nerve has already been granted, and therefore are already contemplated by the assigned rating. No other neurologic abnormalities have been noted as being associated with the Veteran's low back disability. While in a February 2010 private treatment record and in the April 2010 VA treatment record, the Veteran contends that he has symptoms of bilateral leg sciatica nerve, the 2014 VA examination does not diagnose the Veteran with left leg sciatica disability and solely diagnoses the Veteran with right leg sciatica disability. As such, an additional separate compensable rating for the period prior to February 4, 2014, is warranted for the right leg, and will be discussed in detail below. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from February 4, 2014, forward, the objective medical evidence is against a finding that a disability rating in excess of 20 percent for a low back disability is warranted. The February 2014 VA examiner found that the Veteran had forward flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees or greater, and left and right lateral rotation to 30 degrees or greater, for a combined range of motion of at least 200 degrees. The examiner indicated there was no objective evidence of painful motion and no further limitation of motion due to weakness, fatigability, or lack of endurance after repetitive testing. Spasms, guarding, and ankylosis were not noted to be present. No other medical evidence, specifically range of motion testing or diagnoses of ankylosis, for the period at issue is of record.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximated the level of severity contemplated by a rating in excess of 20 percent for the period from February 4, 2014, forward. The objective range of motion testing of record indicates that the Veteran has forward flexion of over 30 degrees, and none of the characteristics of unfavorable ankylosis were noted to be present on examination, nor has the Veteran complained of them in the lay statements of record. 38 C.F.R. § 4.71a, General Formula, Note 5. Therefore, an increased rating in excess of 20 percent from February 4, 2014, forward is not warranted. 38 C.F.R. §§ 4.7, 4.71a, DC 5243.

In evaluating the Veteran's level of disability for the period from February 4, 2014, forward functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of low back pain and some limitations of motion, which he is competent to report. Jandreau, 492 F.3d 1372. However, the February 2014 VA examiner noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiner considered the Veteran's account of his symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different diagnostic codes can be applied for the period from February 4, 2014, forward. Although the February VA examiner indicated that the Veteran has IVDS, there is no evidence that at any point from February 4, 2014, forward the Veteran's low back disability was characterized by incapacitating episodes for VA purposes. See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1. The Veteran has not indicated he has at any point been prescribed bed rest, and VA treatment records and the February 2014 examination report do not reflect any prescriptions of bed rest or periods of physician treatment. Id. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

Furthermore, no additional higher or alternative ratings under DC 5003 can be applied for the period from February 4, 2014, forward because the service-connected disability is already rated at 20 percent disabling under DC 5243, and 20 percent disabling is the highest rating available under DC 5003.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately. 38 C.F.R. § 4.71a, General Formula, Note 1. As stated above, the Veteran is already service connected for right leg sciatica nerve, and therefore that disability is already fully contemplated by its assigned rating. There is no medical or lay evidence of additional neurologic abnormalities during the period. As to the left leg, as previously noted, the Veteran has contended that he has symptoms of bilateral leg sciatica nerve, however, the 2014 VA examination does not diagnose the Veteran with left leg sciatica disability and solely diagnoses the Veteran with right leg sciatica disability. As such, no additional separate compensable ratings are warranted.

All potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to February 4, 2014, and in excess of 20 percent from February 4, 2014, forward for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Right Leg Sciatica Disability

The Veteran's right leg sciatica disability is currently rated under DC 8520 and is assigned a 10 percent rating based on the presence of mild incomplete paralysis. See 38 C.F.R. § 4.124a, DC 8520.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service connected right leg sciatica nerve. 

Throughout the period on appeal VA treatment records reflect numerous complaints from the Veteran of radiating pain and intermittent paraesthesias in his right leg, which he is competent to report. Jandreau, 492 F.3d at 1372. VA treatment and examination records note leg weakness, but are silent for any complaints or notations of other physical manifestations, such as muscle atrophy.

A July 2010 private treatment record by Dr. PY diagnoses the Veteran with post traumatic residual discogenic right sciatic radicular pain and post traumatic residual discogenic femoral radicular pain, both of which are contemplated in the April 2011 rating decision granting service connection for right leg sciatica with an evaluation of 10 percent. Again, treatment record is silent for any complaints or notations of physical manifestations.

VA examination dated September 2010 notes a history of leg or foot weakness and a history of radiating pain up to the calf with intermittent paraesthesias radiating down the right leg to the calf. The September 2010 VA examiner also notes a history of right leg sciatica and diagnosed the Veteran with right leg sciatica. The examination report further states that the Veteran avoids walking long distances, as it aggravates his right leg sciatica. 

Last, VA examination dated February 2014 found normal sensory in both legs, but noted radicular pain in the right leg. The examination report notes mild intermittent pain of the right lower extremity and mild numbness of the right lower extremity. No other signs or symptoms of radiculopathy were noted, and no symptoms were noted for the left leg. The examination report has no notations of physical manifestations, such as muscle atrophy or weakness.

Based on the lay and medical evidence of record, the Board finds that the Veteran's right leg sciatica disability is manifested by mild incomplete paralysis, warranting a disability rating of not more than 10 percent. Although the September 2010 VA examination notes a history of leg or foot weakness, medical records do not state any severe restrictions in the Veteran's movement, and the Veteran is still capable of active motion. Further, there is no medical or lay evidence of muscle atrophy or loss of reflexes. The symptomatology noted in the private and VA examination reports and in VA treatment records, specifically numbness and pain, is sensory in nature, and impairment that is sensory in nature warrants at most a rating commensurate with mild incomplete paralysis. Furthermore, the February 2014 VA examination report noted symptoms of numbness and pain to be mild in nature, and mild sensory symptoms call for a 10 percent rating. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. Therefore, the preponderance of the evidence is against a finding that the Veteran's overall disability picture with respect to his right leg sciatica disability warrants a rating greater than 10 percent for his mild incomplete paralysis of the sciatic nerve. 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note.

No additional higher or alternative ratings under different diagnostic codes can be applied in this case. The private and VA treatment records, as well as VA examination reports do not indicate impairment of any other nerves in either lower extremity, and there is no other medical evidence of record reflecting impairment of any other nerves. 38 C.F.R. § 4.124a, DC 8521-8530. The February 2014 VA examiner noted that the Veteran's paraesthesias and related symptoms are only mild in nature, and therefore a rating commensurate with moderately severe paralysis of the sciatic nerve for neuritis is not warranted. 38 C.F.R. § 4.123. Additionally, there is no medical evidence of tic douloureux, so a rating for neuralgia is not warranted. 38 C.F.R. § 4.124.

The lay evidence concerning the Veteran's symptomatology is competent and has been considered, and, as discussed above, the evidence as a whole does not reflect that the Veteran's level of disability in his right leg more nearly approximates anything more than mild incomplete paralysis. Therefore, the Board finds that ab initial rating in excess of 10 percent for right leg sciatica disability is not warranted. 38 C.F.R. §§ 4.123, 4.124a, DC 8520. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Low Back Disability

The first Thun element is not satisfied here. The Veteran's service-connected low back disability is manifested by spasms and guarding with pain on movement, to include pain when lifting, sitting, and standing. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, DC 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted in this case. 

B. Right Leg Sciatica Disability

Again, the Board finds that the first Thun element has not been met. The Veteran's service-connected right leg sciatica disability is manifested by mild intermittent paraesthesias, weakness, numbness, and pain, with the Veteran reporting that he walks shorter distances as a result of his disability. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional about the Veteran's right leg sciatica disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, right leg sciatica disability, post-traumatic stress disorder, asthma, and bilateral shin splints. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability or right leg sciatica disability combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

1. Entitlement to an evaluation in excess of 10 percent prior to February 4, 2014, and in excess of 20 percent from February 4, 2014, forward for a low back disability to include lumbar spasms, status post low back injury, is denied.

2. Entitlement to a separate evaluation in excess of 10 percent for right leg sciatica associated with service-connected lumbar spasms, status post low back injury, is denied.


REMAND

In the September 2010 VA examination Veteran reported that he is currently not employed and that he is not retired. Veteran stated that he has been unemployed for less than a year, and contended that he "stopped working due to back pain."

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran has attributed his inability to work to his low back pain. Hence, the Veteran's claim for an increased disability rating for service-connected right back pain includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16. 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. Service connection has been established for multiple disabilities in this case, to include: a low back disability currently rated as 20 percent disabling, asthma currently rated as 30 percent disabling, right leg sciatica disability currently rated as 10 percent disabling, post-traumatic stress disorder currently rated as 30 percent disabling, and bilateral shin splints currently rated as 0 percent disabling. The combined rating is 70 percent effective from February 2014. 

Although the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Additionally, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A.

Moreover, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability). In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any updated VA treatment records from the VAMCs visited by the Veteran. 

3. After the Veteran has signed the appropriate releases, any private records not already associated with the claim should be obtained and associated with the claim. 

4. Thereafter, conduct any further development deemed necessary, to include obtaining a medical opinion. With respect to that opinion, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered. All lay and medical evidence should be considered. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5. Thereafter, if there is evidence of unemployability due solely to service-connected disability, and the claim is not granted, then the matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU.

6. After completing any further development, readjudicate the claim for TDIU If any benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and allow an appropriate time for response. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


